Lacy, J.,
delivered the opinion of the court.
This was an action by the Commonwealth under the act of May 12, 1887, providing for the recovery, by motion, of taxes and certain debts due the Commonwealth, for the payment of which papers purporting to he genuine coupons of the Commonwealth have been tendered. This act is claimed to be unconstitutional, as being repugnant to the provisions of the tenth section of Article I of the Constitution of the United States. The constitutionality of the act was maintained hy the circuit court, and in this there is no error. Ex parte Ayers, 123 U. S. 443, 8 Sup. Ct. Rep. 164, where the constitutionality of this act *529was maintained by the supreme court of the United States; and also the circuit court maintained the validity of the acts of January 21, 1886, amending and re-enacting section 39 of chapter 167 of the Virginia Code of 1873, in relation to rules, pleadings, and evidence, and of January 26, 1886, entitled “an act to prescribe a rule of evidence in certain cases.” But there is no error in this ruling of the circuit court, the same being in accordance with the ruling of this court in the case of Com’th v. Weller, 82 Va. 721, and the case of Cornwall v. Com’th, 82 Va. 646. Upon the whole case, we are of opinion that there is no error in the judgment of the circuit court appealed from, and the same is affirmed.
Lewis, P., dissented.
Judgment aeeirmed.